Per Curiam.

The respondent, judge of the Euclid Municipal Court, was without jurisdiction to make the entries in question restraining the police officers of the city of Euclid from enforcing the Sunday Closing Law. It was an exercise of a judicial function beyond those conferred upon him by law, and the entries are a nullity.
A writ of prohibition may be employed to prevent an inferior court from usurping jurisdiction with which it has not been invested by law.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.